                                                                                             Entered on Docket
                                                                                             September 09, 2020
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                           The following constitutes the order of the Court.
                                                                                         Signed: September 9, 2020
                                             3
                                             4
                                             5                                               ________________________________________
                                                                                             Charles Novack
                                             6                                               U.S. Bankruptcy Judge

                                             7
                                             8                                UNITED STATES BANKRUPTCY COURT
                                             9                                NORTHERN DISTRICT OF CALIFORNIA
                                            10
                                                  In re:                                            Case No. 19-40887 CN
                                            11                                                      Chapter 13
UNITED STATES BANKRUPTCY COURT




                                                  MAE EDDIE PHILLIPS,
  For The Northern District Of California




                                            12                                                      ORDER CONVERTING CHAPTER 13
                                                                   Debtor.                          CASE TO A CASE UNDER CHAPTER 7
                                            13
                                            14
                                            15
                                            16             On September 4, 2020, the court conducted a status conference. Appearances were stated on
                                            17   the record. On July 6, 2020, the court issued an Order Modifying Order to Convert to Chapter 7 [D.E.
                                            18   #136] which states that the sale escrow for the Locksley Property shall close by August 27, 2020. The
                                            19   sale escrow for the Locksley Property did not close by the court's given deadline. For the reasons
                                            20   stated on the record,
                                            21             IT IS HEREBY ORDERED that the case is converted to Chapter 7 for failure to comply
                                            22   with the court’s July 6, 2020 Order.
                                            23                                       * * * END OF ORDER * * *
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    1
                                                 ORDER CONVERTING CASE
                                            Case: 19-40887        Doc# 144     Filed: 09/09/20    Entered: 09/09/20 20:01:00      Page 1 of
                                                                                            2
                                                 Case No. 19-40887 CN
                                             1
                                                                                         COURT SERVICE LIST
                                             2
                                             3   Mae Eddie Phillips
                                                 5273 Locksley Avenue
                                             4   Oakland, CA 94618
                                             5
                                                 Other recipients are ECF participants
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 2
                                                 ORDER CONVERTING CASE
                                            Case: 19-40887      Doc# 144     Filed: 09/09/20   Entered: 09/09/20 20:01:00   Page 2 of
                                                                                          2
